Citation Nr: 0805985	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  02-02 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active service from January 1974 to January 
1987.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri which, in pertinent part, denied the 
veteran's claim of entitlement to service connection for 
PTSD.

Unfortunately, however, further development of the evidence 
is required before the Board can adjudicate the veteran's 
pending claim.  So, regrettably, this claim is being remanded 
to the RO via the Appeals Management Center (AMC).  VA will 
notify him if further action is required on his part.


REMAND

In a March 2002 VA Form 9 (Appeal to Board of Veterans' 
Appeals), the veteran requested a hearing at the RO before a 
Veterans Law Judge of the Board (also known as a Travel Board 
hearing).  The Board acknowledges that the veteran was 
afforded the requested Travel Board hearing in March 2003.  
However, the Veterans Law Judge who conducted that hearing is 
no longer employed by the Board, and the veteran was provided 
with the opportunity to testify at another hearing with 
regard to the issue on appeal.  In January 2008, the veteran 
indicated that he wished to provide additional testimony with 
regard to the issue on appeal, and requested a another Travel 
Board hearing.  As such, the veteran must be afforded another 
opportunity for a hearing before appellate consideration of 
his appeal.  Therefore, the veteran must be scheduled for a 
Board hearing at the RO before a Veterans Law Judge, prior to 
deciding his appeal.  See 38 C.F.R. §§ 20.700, 20.704 (2007).



Accordingly, this case is REMANDED to the RO (via the Appeals 
Management Center (AMC)) for the following development and 
consideration:

Schedule the veteran for a Travel Board 
hearing before a Veterans Law Judge at 
the RO.  Notify him of the date, time and 
location of his hearing and place a copy 
of the hearing notice letter in his 
claims file.  If the veteran fails to 
appear for such a scheduled hearing, or 
otherwise indicates he no longer desires 
such a hearing, such should be documented 
in the record.  

The purpose of this remand is to afford the veteran due 
process of law, and the Board does not intimate any opinion 
as to the merits of the case, either favorable or 
unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

